UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1732


ABEY BEZABEHE,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 25, 2012                Decided:   November 2, 2012


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abey Bezabehe, Petitioner Pro Se. Andrea Gevas, William Charles
Peachey, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abey      Bezabehe,      a    native        and    citizen     of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reissue its decision of

December   30,       2011,   which   found        him    removable       and    upheld   the

Immigration      Judge’s      discretionary         denial       of     cancellation     of

removal.    We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reissue.           See Ping Chen v. U.S. Att’y Gen., 502 F.3d

73, 75 (2d Cir. 2007) (finding that a motion to reissue is

treated    as    a    motion    to       reopen    and        reviewed    for    abuse   of

discretion).         Accordingly, we deny the petition for review for

the reasons stated by the Board.                    See In re: Bezabehe (B.I.A.

May 11, 2012).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument         would    not     aid    the    decisional

process.

                                                                         PETITION DENIED




                                             2